Citation Nr: 1728032	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-15 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post-traumatic headaches, post-concussive syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for musculoligamentous strain, right knee.  


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2006 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and July 2012 rating decisions, by the Lincoln, Nebraska, Regional Office (RO).  

The March 2012 rating decision granted an evaluation of 50 percent for the Veteran's service-connected posttraumatic headache disorder.  The July 2012 rating decision denied entitlement to a rating in excess of 10 percent for right knee musculoligamentous strain.  The appeal was remanded by the Board in March 2016 for development, including obtaining additional private treatment records and VA examinations.  

The issue of entitlement to an evaluation in excess of 10 percent for right knee musculoligamentous strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 ("Migraine"), the maximum schedular rating for post-traumatic headaches, post-concussive syndrome disability is 50 percent. 

2.  The Veteran's post traumatic headaches do not present an exceptional or unusual disability picture to render impractical the schedular rating criteria.


CONCLUSION OF LAW

The criteria for an evaluation of in excess of 50 percent for posttraumatic headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.7, 4.124(a), Diagnostic Codes 8045, 8100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  The Board finds that the notice requirements have been satisfied.  The Veteran was provided with notice prior to the adjudication of his claims by a September 2011 letter.  The March and July 2012 rating decisions and April 2013 Statement of the Case informed the Veteran of the criteria for an increased rating and the rating criteria.  

VA has considered issues associated with the Veteran's posttraumatic headaches.  Specifically, the Veteran is service connected for posttraumatic stress disorder (PTSD) under DC 9411 (PTSD), and the RO completed the Board's directives from the March 2016 remand by assigning a separate evaluation for DC 8045 ("Residuals of traumatic brain injury") in a November 2016 rating decision.  However, the Veteran has not perfected appeals as to evaluations related to DCs 9411 and 8045, and these issues will not be addressed by the Board at this time. See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2016).

No further notice or assistance to the Veteran is required to fulfill VA's duty to notify and assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Posttraumatic Headaches

The Veteran seeks a higher rating for his posttraumatic headaches which is currently assigned a 50 percent disability evaluation under DC 8100, effective November 18, 2011, the date of claim for increase.  See Notification letter dated March 2012.  The Veteran filed a notice of disagreement with the 50 percent evaluation in March 2013.  The maximum schedular rating for this particular disability is 50 percent.  38 C.F.R. § 4.124a, DC 8100.  The remaining question of whether an extraschedular rating is warranted is a component of an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Veteran has not asserted, and the evidence of record has not suggested that the service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In this case, the Veteran is assigned multiple evaluations for these disabilities-physiological, psychological, and neurological; he has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration because the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  

The Board finds that referral for extraschedular adjudication pursuant to 38 C.F.R. § 3.321 (b)(1) of the Veteran's claim for an increased rating for post traumatic headaches is not warranted and there is no legal basis upon which to award a higher schedular evaluation for headaches under Diagnostic Code (DC) 8100; the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An evaluation in excess of 50 percent for post-traumatic headaches, post-concussive syndrome is denied.


REMAND

In the March 2016 remand, the Board directed VA to obtain an examination and opinion regarding the severity of the Veteran's right knee disability.  On remand, VA obtained an additional examination and opinion in July 2016.
The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59 (2016).  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  

The July 2016 examination does not comply with Correia as it does not contain any indication as to whether range of motion testing was conducted with active versus passive range of motion.  Additional range of motion testing in both weight-bearing and nonweight-bearing conditions is also required.  Remand is required so that the Veteran may be afforded a new VA examination that contains adequate information.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should also secure any outstanding, relevant VA medical records since May 2016.

2.  Afford the Veteran an appropriate VA examination to determine the severity of his right knee disability.  

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions.

If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

3.  After completing the requested actions, readjudicate the claim in light of all pertinent evidence.  
If the benefit sought remain denied, furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


